CLYDE E. SNIFFEN
ACTING ATTORNEY GENERAL

William Milks (Alaska Bar No. 0411094)
Kevin Dilg (Alaska Bar No. 1406053)
Assistant Attorneys General
Department of Law
P.O. Box 110300
Juneau, AK 99811-0300
Telephone: (907) 465-3600
Facsimile: (907) 465-2520
Email: bill.milks@alaska.gov

Attorneys for defendant

                         UNITED STATES DISTRICT COURT
                              DISTRICT OF ALASKA


JENNIFER FLETCHER,                            Case No. 1:18-cv-00007-HRH

       Plaintiff,

v.

STATE OF ALASKA,

       Defendant.



     STATE OF ALASKA’S NOTICE OF NON-OPPOSITION TO PLAINTIFF’S
             MOTION FOR ATTORNEY’S FEES AND EXPENSES

       Pursuant to this Court’s order (ECF Dkt. 78) extending the time to respond to

Plaintiff’s Motion for Attorney’s Fees and Expenses (ECF Dkt. 71), Defendant, State of

Alaska (“State”) hereby files its non-opposition to the amount of costs and fees contained

in Plaintiff’s motion.




         Case 1:18-cv-00007-HRH Document 81 Filed 10/12/20 Page 1 of 2
       DATED: October 12, 2020.
                                          CLYDE E. SNIFFEN
                                          ACTING ATTORNEY GENERAL

                                          By:    /s/William Milks
                                                 William Milks
                                                 Assistant Attorney General
                                                 Alaska Bar No. 0411094
                                                 Kevin Dilg
                                                 Assistant Attorney General
                                                 Alaska Bar No. 1406053

                                                 Attorneys for Defendant State of Alaska




                             CERTIFICATE OF SERVICE

       I hereby certify that on October 12, 2020, I electronically filed the foregoing and

all attachments with the Clerk of the Court by using the CM/ECF system, causing a copy

of the foregoing and all attachments to be served on all counsel of record.

Peter C. Renn                   Tara L. Borelli                 Eric Croft
LAMBDA LEGAL                    LAMBDA LEGAL                    THE CROFT LAW OFFICE
DEFENSE END                     DEFENSE END
EDUCATION FUND, INC.            EDUCATION FUND, INC.



                                                 /s/Ivy Greever
                                                 Ivy Greever
                                                 Law Office Assistant I




Jennifer Fletcher v. State                Case No. 1:18-cv-00007-HRH
STATE OF ALASKA’S NOTICE OF NON-OPPOSITION TO
PLAINTIFF’S MOTION FOR ATTORNEY’S FEES AND EXPENSES         Page 2 of 2

        Case 1:18-cv-00007-HRH Document 81 Filed 10/12/20 Page 2 of 2
